DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 11-15 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. US 2020/0006547.
Re claim 1, Hsu teaches a ferroelectric thin-film structure (200, fig7A, [17]), comprising: 

at least one second atomic layer (300, fig7A, [25]) including a second dielectric material that is based on another oxide (Al2O3, [25]), the second dielectric material being different from the first dielectric material; and 
at least one third atomic layer (330 HfZrO doped with Al, fig7A, [31]) having a different total material composition than both the at least one first atomic layer and the at least one second atomic layer, wherein the at least one second atomic layer is between the at least one first atomic layer and the at least one third atomic layer (fig7A), the at least one third atomic layer including both the first dielectric material (HfZrO, [31]) and a dopant (Al, [31]), the dopant having a bandgap greater than a bandgap of the first dielectric material (band gap of HfZrO ~5.53eV and Al2O3 ~7eV).
Re claim 2, Hsu teaches the ferroelectric thin-film structure of claim 1, wherein the first dielectric material includes an oxide of at least one of hafnium (Hf) (290 HfZrO, fig7A, [24]), zirconium (Zr) (290 HfZrO, fig7A, [24]), or aluminum (Al), or a perovskite of at least one of hafnium (Hf), zirconium (Zr), or aluminum (Al).
Re claim 3, Hsu teaches the ferroelectric thin-film structure of claim 1, wherein the dopant includes an oxide of at least one of silicon (Si), hafnium (Hf), zirconium (Zr), aluminum (Al) (330 HfZrO doped with Al, fig7A, [31]), lanthanum (La), yttrium (Y), strontium (Sr), or gadolinium
Re claim 6, Hsu teaches the ferroelectric thin-film structure of claim 1, wherein the at least one third atomic layer (330 HfZrO doped with Al, fig7A, [31]) is disposed on at least one of an uppermost portion of the ferroelectric thin-film structure, a middle portion of the ferroelectric thin-film structure (fig7A), or a lowermost portion of the ferroelectric thin-film structure.
Re claim 7, Hsu teaches the ferroelectric thin-film structure of claim 1, wherein the ferroelectric thin-film structure has a thickness of about 0.1 nm to about 2 nm (1-10nm, [30]).
Re claim 8, Hsu teaches a method of forming a ferroelectric thin-film structure by atomic layer deposition (ALD) (200, fig7A, [17]), the method comprising: 
depositing, on a substrate (210, fig3, [17]), a first atomic layer (290, fig7A, [24]) according to a first atomic layer deposition (ALD) operation, the first atomic layer including a first dielectric material that is based on an oxide (HfZrO, [24]);
depositing a second atomic layer (300, fig4, [25]) on the first atomic layer according to a second atomic layer (ALD) operation, the second atomic layer including a second dielectric material that is based on another oxide (Al2O3, [25]), the second dielectric material being different from the first dielectric material; and
depositing a third atomic layer (330 HfZrO doped with Al, fig5, [31]) on the second atomic layer according to a third atomic layer (ALD) operation, the third atomic layer having a different total material composition than both the first atomic layer and the second atomic layer, the third atomic layer including both the first dielectric material (HfZrO, [31]) and a dopant (Al, [31]), the dopant having a bandgap greater than a bandgap of the first dielectric material (band gap of HfZrO ~5.53eV and Al2O3 ~7eV).
Re claim 11, Hsu teaches the method of claim 8, wherein the first dielectric material includes an oxide of at least one of hafnium (Hf) (290 HfZrO, fig7A, [24]), zirconium (Zr) (290 HfZrO, fig7A, [24]), or aluminum (Al), or a perovskite of at least one of hafnium (Hf), zirconium (Zr), or aluminum (Al).
Re claim 12, Hsu teaches the method of claim 8, wherein the dopant includes an oxide of at least one of silicon (Si), hafnium (Hf), zirconium (Zr), aluminum (Al) (330 HfZrO doped with Al, fig7A, [31]), lanthanum (La), yttrium (Y), strontium (Sr), or gadolinium (Gd).
Re claim 13, Hsu teaches an electronic device (200, fig7A, [17]), comprising: 
a substrate (210, fig3, [17]); 
a gate electrode (400B, fig7A, [36]) on the substrate; and 

at least one first atomic layer (290, fig7A, [24]) including a first dielectric material that is based on an oxide (HfZrO, [24]); 
at least one second atomic layer (300, fig7A, [25]) including a second dielectric material that is based on another oxide (Al2O3, [25]), the second dielectric material being different from the first dielectric material; and 
at least one third atomic layer (330 HfZrO doped with Al, fig7A, [31]) having a different total material composition than both the at least one first atomic layer and the at least one second atomic layer, wherein the at least one second atomic layer is between the at least one first atomic layer and the at least one third atomic layer (fig7A), the at least one third atomic layer including both the first dielectric material (HfZrO, [31]) and a dopant (Al, [31]), the dopant having a bandgap greater than a bandgap of the first dielectric material (band gap of HfZrO ~5.53eV and Al2O3 ~7eV).
Re claim 14, Hsu teaches the electronic device of claim 13, wherein the first dielectric material includes an oxide of at least one of hafnium (Hf) (290 HfZrO, fig7A, [24]), zirconium (Zr) (290 HfZrO, fig7A, [24]), or aluminum (Al), or a perovskite of at least one of hafnium (Hf), zirconium (Zr), or aluminum (Al).
Re claim 15, Hsu teaches the electronic device of claim 13, wherein the dopant includes an oxide of at least one of silicon (Si), hafnium (Hf), zirconium (Zr), aluminum (Al) (330 HfZrO doped with Al, fig7A, [31]), lanthanum (La), yttrium (Y), strontium (Sr), or gadolinium (Gd).
Re claim 18, Hsu teaches the electronic device of claim 13, wherein the substrate includes a channel element (240, fig7A, [21]) vertically overlapping with the gate electrode (400B, fig7A, [36]), and a source (230, fig7A, [21]) and a drain (231, fig7A, [21]) at opposite sides of the channel element.
Re claim 19, Hsu teaches the electronic device of claim 18, wherein the channel element includes at least one of Si ([17]), Ge ([17]), SiGe ([17]), III-V semiconductors, oxide semiconductors, nitride semiconductors, oxynitride semiconductors, 2-dimensional (2D) materials, quantum dots, or organic semiconductors.
Re claim 20, Hsu teaches an electronic device (200, fig7A, [17]), comprising: 
a first electrode (230, fig7A, [21]) and a second electrode (231, fig7A, [21]) spaced apart from each other; and 
a ferroelectric layer (290-330, fig7A, [24, 25, 31]) between the first electrode and the second electrode, wherein the ferroelectric layer includes at least one first atomic layer (290 HfZrO, fig7A, [24]) including a first dielectric material that is based on an oxide: 
at least one second atomic layer (300 Al2O3, fig7A, [25]) including a second dielectric material that is based on another oxide, the second dielectric material being different from the first dielectric material; and 
at least one third atomic layer (330 HfZrO doped with Al, fig7A, [31]) having a different total material composition than both the at least one first atomic layer and the at least one second atomic layer, wherein the at least one second atomic layer is between the at least one first atomic layer and the at least one third atomic layer (fig7A), the at least one third atomic layer including both the first dielectric material (HfZrO, [31]) and a dopant (Al, [31]), the dopant having a bandgap greater than a bandgap of the first dielectric material (band gap of HfZrO ~5.53eV and Al2O3 ~7eV).
Re claim 21, Hsu teaches a method of manufacturing an electronic device (200, fig7A, [17]), the method comprising: forming a ferroelectric thin-film structure (290-330, fig7A, [24, 25, 31]) according to the method of claim 8; and fabricating the electronic device based on incorporating the ferroelectric thin- film structure into an electronic device component (fig7A).
Re claim 22, Hsu teaches the method of claim 21, wherein the electronic device component includes at least one of a processing circuitry (IC with FET 200, [13, 37]) or a memory.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. US 2020/0006547 in view of Tapily et al. US 2015/0255267.
Re claim 9, Hsu does not explicitly show the method of claim 8, wherein the depositing of the first atomic layer according to the first atomic layer deposition (ALD) operation comprises: forming a precursor of the first dielectric material on the substrate; and supplying an oxidant to the precursor of the first dielectric material to cause the oxidant to react with the precursor of the first dielectric material to form the first atomic layer.
Tapily teaches ALD process wherein the depositing of the first atomic layer according to the first atomic layer deposition (ALD) operation comprises: forming a precursor of the first dielectric material on the substrate (104, fig1, [22]); and supplying an oxidant (108, fig1, [24]) to the precursor of the first dielectric material to cause the oxidant to react with the precursor of the first dielectric material to form the first atomic layer ([24]).

Re claim 10, Hsu does not explicitly show the method of claim 8, wherein the depositing of the third atomic layer comprises: 
forming a separate precursor of the first dielectric material on a portion of the second atomic layer, such that a separate portion of the second atomic layer is exposed by the separate precursor of the first dielectric material; 
forming a precursor of the dopant on the separate portion of the second atomic layer which is exposed by the precursor of the first dielectric material; and 
reacting the precursor of the first dielectric material and the precursor of the dopant with an oxidant to form the third atomic layer.
Tapily teaches ALD process used to form aluminum doped high-k film (fig1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hsu and Tapily to use the method of Tapily in the ALD process. The motivation to do so is to allow very good control over the aluminum content (Tapily, [26]). 
Hsu in view of Tapily teaches wherein the depositing of the third atomic layer comprises:
forming a separate precursor of the first dielectric material on a portion of the second atomic layer (ALD method of Tapily used to form HfZrO on layer 300 of Hsu), such that a separate portion of the second atomic layer is exposed by the separate precursor of the first dielectric material (Hf/Zr and Al form one monolayer in the ALD process 104-106 of Tapily. Hf/Zr covering part of the lower layer and Al covering the rest); 

reacting the precursor of the first dielectric material and the precursor of the dopant with an oxidant to form the third atomic layer (Tapily, 108, fig1).
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. US 2020/0006547 in view of Takagi US 2010/0119727.
Re claim 23, Hsu teaches a system for forming a ferroelectric thin-film structure (fig7A), the system comprising: 
an electronic device configured to control at least the plurality of control devices to deposit, on the substrate (210, fig3, [17]) in the process chamber, a first atomic layer according to a first atomic layer deposition (ALD) operation (290 HfZrO, fig7A, [24]), the first atomic layer including a first dielectric material that is based on an oxide, 
deposit a second atomic layer (300 Al2O3, fig7A, [25]) on the first atomic layer according to a second atomic layer (ALD) operation, the second atomic layer including a second dielectric material that is based on another oxide, the second dielectric material being different from the first dielectric material; and
depositing a third atomic layer (330 HfZrO doped with Al, fig7A, [31]) on the second atomic layer according to a third atomic layer (ALD) operation, the third atomic layer having a different total material composition than both the first atomic layer and the second atomic layer (fig7A), the third atomic layer including both the first dielectric material (HfZrO, [31]) and a dopant (Al, [31]), the dopant having a bandgap greater than a bandgap of the first dielectric material (band gap of HfZrO ~5.53eV and Al2O3 ~7eV).
Hsu does not explicitly show detail of the ALD apparatus.

a plurality of composition sources (84-86, fig1, [64, 90]) and a plurality of control devices (87, fig1, [64]), each composition source coupled to the process chamber via a separate control device (fig1), each control device configured to control a supply of a separate material held in a separate coupled composition source to the process chamber (fig1); and an electronic device (20A, fig1, [66]) configured to control at least the plurality of control devices to deposit, on the substrate in the process chamber, an atomic layer according to a first atomic layer deposition (ALD) operation (fig6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hsu and Takagi to use the ALD apparatus of Takagi. The motivation to do so is to improve in-plane uniformity in film thickness and film quality (Takagi, [28]).
Re claim 24, Hsu modified above teaches the system of claim 23, further comprising: a heat source (Takagi, 73, fig1, [49]) configured to heat at least a portion of the process chamber (fig1), wherein the electronic device is configured to control the heat source to perform a heat treatment process on the first, second, and third atomic layers to crystallize the first, second and third atomic layers (Hsu, annealing process, [31]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812